Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The prior art discloses identifying, at the wireless device, a number of antenna ports used for a narrowband transmission over a narrowband downlink shared channel; identifying, at the wireless device, a first ratio between an energy per resource element (EPRE) of downlink shared channel resources of the narrowband downlink shared channel and an EPRE of a narrowband reference signal (NB-RS) based at least in part on the number of antenna ports. The prior art fails to disclose fails to disclose “identifying, at the wireless device, a second ratio between the EPRE of the NB-RS and an EPRE of a cell specific reference signal (CRS) of the wideband downlink shared channel based at least in part on identifying that the narrowband downlink shared channel is configured according to the in-band deployment, therefore claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468